Citation Nr: 1528874	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  09-09 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to November 2001.  The Veteran's service from January 26, 2001, to November 16, 2001, was characterized as other than honorable (OTH), and a January 2003 Administrative Decision determined that the Veteran's OTH discharge was a bar to the receipt of benefits from the Department of Veterans Affairs (VA) for that period.  Therefore, the Board will only consider service from January 1984 to January 25, 2001, for the issue on appeal.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the VA Regional Office (RO) in Seattle, Washington.  The Veteran participated in a hearing before the undersigned in September 2013, and a transcript of that hearing is of record.  In January 2014, the Board remanded the case for further development.


REMAND

In the prior remand, the Board requested that the Veteran be scheduled for a VA examination to obtain an opinion on whether bilateral carpal tunnel syndrome had its onset in service or is otherwise related to service.

The Veteran underwent an examination in April 2014.  The Veteran reported having wrist pain, numbness, and tingling during service and undergoing bilateral carpal tunnel release and right cubital tunnel release in 2002 and 2003.  The examiner opined that bilateral carpal tunnel syndrome was not incurred in or caused by service.  The examiner stated that the service medical records showed no evidence of carpal tunnel syndrome or right-sided cubital tunnel syndrome from January 1984 to January 25, 2001.  The examiner noted an October 1992 report of medical history in which the Veteran reported a history of six to eight months of left wrist pain, but observed there were no further complaints.  The examiner stated that the Veteran never complained of hand numbness or tingling, or pain radiating to the hands.  The examiner noted that after service the Veteran continued to do the same work as he did in the Navy, and his work involved using his hands and arms and hand tools to weld, pipe fit, and do plumbing.  The examiner then concluded that the Veteran's bilateral carpal tunnel syndrome and right cubital tunnel syndrome developed after service.  

While the Board appreciates the VA examiner's opinion, the Board finds that it is incomplete as it is not based on a complete review of the record.  The examiner indicated that the service medical records show no relevant complaints after 1992 and no complaints of hand numbness or tingling, or pain radiating to the hands.  However, a September 1994 record shows complaints of right shoulder pain with hand numbness and tingling, a September 1998 record shows complaints of right finger numbness in the morning secondary to elbow pain, and an October 2000 record shows complaints of hand numbness, tingling, and weakness secondary to shoulder impingement.  While the symptoms were attributed to elbow and shoulder disorders, the Board observes that those symptoms are also seen in carpal tunnel syndrome.  Further, while it is dated during the Veteran's OTH period, a March 2001 record shows complaints of a several-year history of left thumb pain, which is possibly another symptom of carpal tunnel syndrome and was reported as being present during service prior to January 25, 2001.  Lastly, the Veteran's service separation form shows that he served as a welder for over 13 years.  Therefore, the Veteran should be scheduled for another examination that considers that evidence.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by a medical doctor examiner who has not previously examined him.  The examiner must review the claims file and must note that review in the report.  The examiner must opine as to whether it is at least as likely as not (50 percent probability or greater) that bilateral carpal tunnel syndrome had onset in service or is otherwise related to service.  For the purpose of this opinion, the examiner should only consider the Veteran's period of service from January 1984 to January 25, 2001, and not the period of service from January 26, 2001, to November 16, 2001.  The examiner should consider the service medical records showing complaints of right shoulder pain with hand numbness and tingling in September 1994; right finger numbness in the morning due to elbow pain in September 1998; hand numbness, tingling, and weakness due to shoulder impingement in October 2000; and a several-year history of left thumb pain in March 2001.  The examiner should also consider the Veteran's lay statements regarding the history and chronicity of symptomatology, and his duties as a welder for over 13 years in service.  The examiner should provide a complete rationale for all conclusions.

2.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

